 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Lincolnwood plant involved and that the Employer when hiringemployees for its "bindery" operation, does not require any fixedamount of experience in the lob classifications sought by the Peti-tionerIn this connection, the record shows that of all the "bindery"employees in the printing department, only 1 of the 17 "bindery" girlsand only 1 of the 3 cutters had any experience in their respectiveoccupations prior to their present employmentUnder these circum-stances, we find that the "bindery" employees are not true craftsmenand, accordingly, we shall dismiss the Bindery Workers' petition inCase No 13-RC-6686 8The Employer would include, and the Jewelry Workers wouldexclude, the cafeteria employees from the production and maintenanceunitThe Employer operates two nonpublic cafeterias for the use ofits employeesThe cafeteria employees are hourly paid and work a40-hour weekAlthough they are separately supervised and workexclusively in the cafeterias, they have regular daily contact with theproduction and maintenance employees and therefore we find thatthey have interests in common with themUnder these circumstances,and as there is no request to represent them separately, we shall, inaccordance with Board precedent, include the cafeteria employees inthe production and maintenance unit 9Accordingly we find that the following employees of the Employerconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the ActAll production and maintenance employees at the Employer'sLincolnwood, Illinois, plant, including the printing, bindery, andcafeteria employees, but excluding office and plaint clerical employees,guards, professional employees, and supervisors as defined in the A A.[The Board dismissed the petitions in Cases Nos 13-R0-6685 and13-RC 4686 ][Text of Direction of Election omitted from publication ]8 A 0 Si th Corporation, supra,atpage 202sMinute Maid Corporation, 117NL1IB 68 70Hamilton Welding CompanyandUnited Brotherhood of Car-penters and Joiners of America,Local2578, AFL-CIO, Peti-tioner.Case No 9-IBC-3565January 13, 1960SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election,dated April 6,1959,1an election by secret ballot was conductedon April29, 1959,1 Unpubhshed126 NLRB No 20 HAMILTON WELDING COMPANY139under the direction and supervision of the Regional Director for theNinth Region.After the election the Regional Director served uponthe parties a tally of ballots which showed that of approximately 26eligible voters, 24 cast ballots, of which 5 were for, and 18 were against,the Petitioner, and 1 ballot was challenged. Thereafter the Petitionerfiled timely objections to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation and, on October 27, 1959,issued and served upon the parties his report on objections in whichhe found no merit to the Petitioner's objections, recommending thatthey be overruled and that the Board issue a certification of results ofelection.The Petitioner filed timely exceptions to the Regional Di-rector's report, and a brief in support thereof.The Board has considered the objections, the Regional Director'sreport, the Petitioner's exceptions thereto, and the entire record inthe case, and hereby finds as follows :In its objections, the Petitioner alleged that a campaign speechmade by the Employer to its employees on company time within the24-hour period immediately before the scheduled time of the electionviolated thePeerless Plywoodrule,2 and is a basis for setting asidethe election.The Regional Director's investigation revealed that theelection was originally scheduled to be held between 8 :30 and 9 a.m.on April 28,1959.Around 4:30 p.m. on April 27,1959, the Employer'spresident ordered all machinery in the plant to be shut down and thenproceeded to make a speech to the assembled employees urging themto reject the Union.Because of an inadvertence, the Board's agentassigned to conduct the election failed to appear and the election wasnot held as scheduled.The election was rescheduled subsequently,over the objection of the Petitioner, and held between 8:30 and 9 a.m.on the following morning, April 29, 1959.The Regional Directorfound that, as the speech in question was not made within the 24-hourperiod immediately preceding the actual balloting, it did not violatethePeerless Plywoodrule.We are unable to agree. The primarypurpose of the rule is to prevent both the union and the employerfrom obtaining an unfair campaign advantage by establishing a 24-hour cutoff period for campaign speeches to massed assemblies ofemployees on company time. This temporal ground rule was designedto enable the parties to ascertain well in advance of the election theexact cutoff period so that they might prepare and time their respec-tive campaigns.To hold that a campaign speech, otherwise viola-tive of the rule when delivered, subsequently becomes permissive be-cause of a fortuitous postponement of the scheduled election date,would, in our opinion, result in an unfair campaign advantage andbe contrary to the purpose of the rule.Accordingly, we hold that the2 107NLRB 427. 140DECISIONS OF NATIONALLABOR RELATIONS BOARDdate on which the election was scheduled, rather than the date of theactual balloting, is controlling for the purpose of determining theinsulated period.As the above speech of the Employer was madewithin 24 hours of the scheduled election, we find that the conductviolated thePeerless Plywoodrule.We shall, therefore, set the elec-tion aside and order a second election.'[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision, Order, and Direction of Second Election.3In light of this disposition we find it unnecessary to answer the other issues raisedby the Petitioner.Charles BruningCompany, Inc.'andOffice Employees'Interna-tional UnionLocal 10, AFL-CIO, Petitioner.Case No. 7-RC-4117.January 13, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Donald F. Sugerman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated that an overall unit of office clerical em-ployees, shipping and receiving employees,and service repair me-chanics of the Employer at its Detroit, Michigan,branch, excludingsalesmen,all other employees,guards, and supervisors as defined inthe Act, was appropriate.They disagreed only as to the unit place-ment of the service manager,who the Petitioner contends is a super-visor and as to whom the Employer refused to take a position.The Employer is engaged in the manufacture, sale, and service ofcopying equipment to customers such as Ford Motor Company, Gen-eralMotors Corporation,and Chrysler Corporation.Its home officeiThe name of the Employer appearsas amendedat the hearing126 NLRB No. 13.